Citation Nr: 9936168	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  92-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a ventral hernia, postoperative recurrence of 
epigastric hernia, to include entitlement to a separate 
compensable evaluation for a hernia scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to July 
1983.  He also had periods of active duty for training from 
January 4 to May 2, 1984; March 20 to April 3, 1987; and from 
May 14 to 28, 1988.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, for additional development.  Following 
the requested development, the RO continued its denial of the 
claimed benefits.  The matter is now before the Board for 
final appellate consideration.  

In a VA Form 9 dated in June 1999, the veteran through his 
mother, who is also his attorney in fact, requested a hearing 
before the Board in Washington, D. C.  A hearing was 
therefore scheduled for November 8, 1999.  However, in a 
motion filed with the Board in November 1999, that request 
was withdrawn.  In a letter to the Board dated and received 
in November, the appellant stated that the veteran would not 
be able to attend the hearing scheduled for November 8, 1999.  
No other request for a hearing is pending, and the Board will 
therefore proceed with disposition of the appeal.  

The Board notes that the veteran has been rated permanently 
and totally disabled as the result of his service-connected 
paranoid schizophrenia since March 1, 1990, and that he has 
been rated incompetent for VA purposes since February 24, 
1994.  On April 1, 1998, the appellant was appointed the 
veteran's custodian in fact for VA purposes.  The Disabled 
American Veterans have rendered an informal hearing 
presentation dated in September 1999 with respect to the 
issues now before the Board.  Although a power of attorney 
designating the veteran's mother as his attorney-in-fact is 
of record, it does not conform to the requirements of 
38 C.F.R. § 20.605(c) (1999) for designating a person other 
than a recognized service organization, an accredited agent, 
or an attorney-at-law to represent a claimant before VA.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected ventral hernia, postoperative 
recurrence of epigastric hernia, is manifested by a well-
healed, 7-centimeter scar superior to the umbilicus with very 
slight diastasis recti without any hernia currently found and 
with the continuous wearing of an abdominal support.  

3.  A ventral hernia is not currently shown; the diastasis is 
1.5 centimeters and is asymptomatic.  

4.  The hernia scar is well healed and is not itself 
specifically tender and painful on objective demonstration; 
no limitation of functioning separate and apart from any 
manifestations associated with the veteran's service-
connected hernia condition is shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
20 percent for a ventral hernia, postoperative recurrence of 
epigastric hernia, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7339.  

2.  A separate compensable rating for a ventral hernia scar, 
postoperative recurrence of epigastric hernia, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


As a preliminary matter, the Board finds that the claim for 
an increased rating in this case is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the claimant is required in order to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

However, in every instance where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Factual Background

The record indicates that the veteran apparently sustained an 
epigastric hernia while carrying a floor buffer between 
floors in the company area in January 1984 while on active 
duty for training.  In April 1984, he underwent an epigastric 
herniorrhaphy under general anesthesia.  The operation report 
shows that a transverse incision was made across the fascial 
defect in the epigastric area.  Dissection was carried down 
to the level of the anterior fascia and the hernia was 
exposed revealing preperitoneal fat herniating through an 
approximate 2-centimeter fascial defect.  The fat was 
reduced, and the fascial defect was closed.  The veteran's 
postoperative course was unremarkable.  His wound healed 
without evidence of infection, and the veteran ambulated 
without difficulty.  He was discharged to home later in April 
in good condition.  

The record shows that the Board, in February 1990, denied 
entitlement to a compensable rating for postoperative 
residuals of an epigastric hernia, finding that a small 
umbilical hernia was anatomically and diagnostically distinct 
from the service-connected epigastric hernia and that no 
related disability had been shown for the postoperative 
epigastric hernia.  It was specifically found that the 
postoperative residuals of the epigastric hernia were 
principally manifested by a well-healed abdominal scar 
without related disability.  It was therefore concluded that 
the requirements for a compensable rating for postoperative 
residuals of an epigastric hernia had not been met.  

The veteran subsequently reopened his claim for a compensable 
evaluation for his service-connected epigastric hernia, to 
include service connection for a ventral hernia.  By a rating 
decision dated in August 1995, service connection for a 
ventral hernia was granted, and the service-connected 
disability was reclassified as a small ventral hernia, 
postoperative recurrence of an epigastric hernia, and rated 
20 percent disabling under Diagnostic Code 7339 from March 1, 
1990.  

When seen at a VA outpatient clinic in May 1990, the veteran 
had a 5- to 6-centimeter surgical vertical scar about 4 
inches above the umbilicus that was diffusely tender.  He had 
a very small incarcerated umbilical hernia, and a reducible 
abdominal hernia above the umbilicus but well below the 
incision site.  Although there probably was a longitudinal 
incision of the fascia, there was a transverse hernia scar.  
The examiner did not know whether the current ventral hernia 
was related to the old injury and surgical repair.  

On VA examination in January 1991, an old scar in the 
epigastric region from previous hernia repair was noted.  
There was no palpable hernia located currently, even with 
Valsalva.  The veteran had subjective abdominal tenderness 
that was very hard to localize and reproduce consistently.  
The diagnoses were abdominal tenderness, and history of 
epigastric hernia.  

In January 1991, an abdominal support belt was prescribed.  
In July 1991, a medium abdominal support belt was prescribed.  

On a VA gastrointestinal examination in November 1991, the 
abdomen had a normal configuration and appearance.  There was 
an old healed approximately 4-centimeter horizontal surgical 
scar in the mid-epigastrium.  There was no distention.  The 
bowel sounds were normal.  There was no palpable 
organomegaly.  No periumbilical knots were appreciated.  The 
veteran was slightly tender in the right epigastrium.  He 
withdrew vigorously when the area along the scar in the area 
between the umbilicus and the mid-epigastrium was examined.  
The examiner stated that she was frankly unable to tell if 
this area was truly tender.  There was a questionable mild 
defect in the abdominal rectus muscle in the midline from the 
umbilicus extending superiorly for about 4 inches.  There was 
also a questionable mild bulging in the midline in the same 
area when there was increased intra-abdominal pressure.  
There were no inguinal hernias.  The diagnoses were probable 
small midline inferior ventral hernia, and status post 
surgical repair of an old mid-epigastric midline ventral 
hernia.  

On a VA gastrointestinal examination in April 1995, the 
veteran complained of abdominal pain.  An objective 
examination by a surgical consultant revealed that there was 
evidence of tenderness just above the umbilicus that was 
assessed as a ventral hernia; surgical repair was 
recommended.  The gastrointestinal examiner stated that the 
veteran's area of pain was localized to the epigastrium.  The 
examiner stated that the veteran had regular pain in this 
area lasting about a quarter of an hour if he took Darvocet, 
according to the history elicited.  The examiner noted that 
when examined in October 1988 by John R. Goff, Ph.D., a 
neuropsychologist, his diagnosis was malingering.  (However, 
Dr. Goff's subsequent diagnostic impression, following 
psychometric testing, was paranoid schizophrenia, by history, 
and passive-aggressive personality disorder.)  

The diagnosis of the gastrointestinal examiner in April 1995 
was emotional plus epigastric symptoms.  The examiner noted 
that the surgical consultant and Dr. Goff, the 
neuropsychologist, had widely discordant opinions.  The 
examiner considered both diagnoses but declined a definitive 
diagnosis as to the veteran's hernia status.  A surgical 
consultation was recommended.  

On VA examination in July 1995, the veteran complained of 
pain when coughing or when standing for long periods of time.  
He also reported periodic vomiting.  An examination revealed 
an approximately 4-centimeter fascial defect in the 
epigastric area consistent with a hernia and associated with 
some diastasis recti.  (Diastasis recti abdominis means 
separation of the rectus muscles of the abdominal wall, 
sometimes occurring during pregnancy.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 461 (28th ed. 1994).).  The veteran 
reported daily pain in the epigastrium.  The diagnosis, by a 
board-certified surgeon, was epigastric midline supra-
umbilical area.  

A VA gastrointestinal examination in May 1996 showed a well-
healed abdominal scar, without keloid formation, adherence, 
inflammation, swelling or depression.  The veteran continued 
to complain of epigastric pain, however, brought on by any 
kind of exertion, any kind of overactivity that required him 
to tighten his abdominal wall such as any kind of sports 
activities.  He also had abdominal discomfort during bowel 
movement when he had to strain the abdomen.  He reported that 
he had to take Darvocet frequently to keep his abdominal pain 
under control.  He also had to wear an abdominal belt around 
his abdomen to keep his hernia under control and to keep the 
muscles tight that relieved abdominal discomfort.  There was, 
however, no abdominal adherence or herniation currently.  The 
vascular supply was normal, and there was no ulceration.  The 
scar was minimally tender on palpation.  The veteran had pain 
over the epigastric region over the midline.  A photograph of 
the scar was submitted.  The veteran could get up with his 
hands on his sides and could raise his legs.  No obvious 
hernia was demonstrated during these maneuvers.  He 
complained of epigastric and upper abdominal pain when he 
tried to get up and hold his abdomen tight.  No evidence of 
hernia was discovered, although he had tenderness over the 
umbilical region at the midline.  The veteran had minimal 
epigastric tenderness on palpation.  His bowel sounds were 
normal.  He was wearing an abdominal belt and felt that he 
was comfortable wearing one.  The diagnostic impressions 
included scar, epigastric hernia, well healed, without 
sequelae; tenderness of the scar and surrounding area 
relieved by wearing an abdominal belt and taking pain 
medication; ventral hernia above the umbilicus, tender over 
the umbilicus; and continued abdominal discomfort due to 
these conditions.  The examiner stated that the ventral 
hernia had been present since 1987 and that the veteran 
refused to have any kind of surgical repair of the ventral 
hernia, despite recommendations for surgery.  

On VA examination in September 1998, the veteran gave a 
history of a small bulge along the surgical incision that 
came and went.  He stated that he had another bulge above the 
umbilicus that also came and went.  An examination revealed a 
well-healed incision with no signs of hernia or defect.  A 
small defect (fingertip in size) was present below the 
incision and directly above the umbilicus.  No herniation was 
present.  The examiner remarked that the small defect in the 
abdominal wall most likely had been present since birth.  The 
diagnosis given was small abdominal defect.  

On a VA gastrointestinal examination in March 1999, the 
examiner reported that the claims file had been reviewed 
prior to examination of the veteran.  The examiner noted that 
the veteran was very difficult to interview.  He was highly 
nervous and had nervous problems.  He shook his left leg and 
patted his foot continuously.  On examination of the abdomen, 
there was a well-healed 7-centimeter transverse scar that was 
10 centimeters superior to the umbilicus.  There was very 
slight diastasis recti.  The examiner could find no hernia at 
all.  The umbilicus was small, with no hernia there, but the 
veteran complained of severe tenderness any time the examiner 
touched any place on his abdomen.  The veteran was wearing an 
abdominal support that looked as though it had been worn 
continuously.  There was no ventral hernia.  The diastasis 
noted previously was 1.5 centimeters, and the examiner felt 
it was relatively asymptomatic.  The fascia of the abdominal 
wall was described as excellent.  The veteran's abdomen was 
said to be practically scaphoid.  The diagnoses were scar 
from repair of an epigastric hernia with no recurrence of 
hernia, and insignificant diastasis recti.  

In answer to the Board's remand, the examiner in March 1999 
stated that no postoperative hernia was found.  The examiner 
remarked that because the veteran was tender all over the 
abdomen, the scar was not any more tender than he was at the 
umbilicus or any other place on the abdomen.  The scar was 
not superficial and was fully nourished.  (The examiner's 
description of the scar as "ulcerated" appears, in the 
context of his report, to be typographical error.)  It was 
the examiner's opinion that there was no limitation of 
functioning separate and apart from many manifestations 
associated with the veteran's hernia.  The examiner believed 
that the veteran had a mental fixation on the scar which, in 
the examiner's opinion, was well healed.  

Analysis

Under the rating schedule, a 20 percent evaluation is 
warranted for a small postoperative ventral hernia that is 
not well supported by a belt under ordinary conditions or a 
healed ventral hernia or postoperative wound with weakening 
of the abdominal wall and indications for a supporting belt.  
A 40 percent evaluation requires a large ventral hernia that 
is not well supported by a belt under ordinary conditions.  A 
100 percent evaluation requires a massive, persistent hernia 
with severe diastasis of the recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of the abdominal wall so as to be inoperable.  
38 C.F.R. § 4.114, Diagnostic Code 7339.  

The evidence of record throughout the course of this appeal 
does not show symptomatology that equals or more nearly 
approximates the criteria required for a 40 percent 
evaluation under Diagnostic Code 7339.  Successive examiners, 
including surgeons, have not described the hernia as large, 
nor have they found that it was not well supported by a belt 
under ordinary conditions.  On the contrary, the hernia and 
defect of the abdominal wall, diastasis recti, are shown to 
be small, even slight.  Indeed, the examiner in March 1999 
could find no hernia at all and described the diastasis recti 
as "very slight", "insignificant" and "asymptomatic".  
When examined in May 1996, it was noted that a surgical 
consultant in April 1995 had recommended that the veteran 
undergo surgery at that time but that the veteran refused to 
have any kind of operation for repair of the ventral hernia, 
which had been present since 1987.  The veteran stated in May 
1996 that he was comfortable wearing an abdominal belt, and 
the examiner in March 1999 noted that the abdominal support 
appeared to have been worn continuously.  There is thus no 
evidence that the hernia is large or that it is not well 
supported by a belt under ordinary conditions.  It follows 
from these findings that there is absolutely no evidence that 
the hernia is massive and persistent.  As noted above, the 
diastasis recti was described as slight when the veteran was 
examined in March 1999.  The fascia of the abdominal wall was 
described at that time as "excellent," and his abdomen was 
described as "practically scaphoid".  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim for a rating in excess of 20 percent for a ventral 
hernia, postoperative recurrence of epigastric hernia.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  

The only real issue in this case is whether the veteran is 
entitled to a separate compensable evaluation for a hernia 
scar as a residual of the service-connected hernia condition.  
However, the preponderance of the evidence over the course of 
this appeal demonstrates that the surgical scar resulting 
from the hernia repair has not been poorly nourished 
resulting in repeated ulceration or tender or pain on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804.  There is, moreover, no showing of limitation of 
function as a result of the hernia scar such as to warrant a 
separate compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The evidence is somewhat in conflict 
regarding whether the hernia scar is adherent.  A compensable 
rating under diagnostic coded 7803 or 7804 is only warranted 
if the scar is found to be superficial.  

In any case, the evidence tends to show that the veteran is 
either exaggerating his pain with respect to his hernia scar 
or is so fixated on his scar that the pain is a delusional 
manifestation of his service-connected psychosis.  When the 
veteran was examined by VA in September 1988, he complained 
of severe pain with palpation in the epigastric area, but the 
examiner reported that the pain decreased when the veteran 
was distracted.  The abdomen was flat with good musculature 
at that time.  The record shows that during the prosecution 
of the veteran's reopened claim, he has complained of pain in 
the area of the incision scar, which resulted from abdominal 
hernia repair.  Throughout the course of his appeal, however, 
the veteran has also been shown on numerous psychiatric 
evaluations and neuropsychological testing to be actively 
psychotic.  His mental state has been manifested by a thought 
disorder, impaired judgment based on his impaired reality 
perception, auditory hallucinations, and delusional thinking, 
as well as suspiciousness and paranoia, tangential thinking, 
looseness of associations, and emotional agitation.  The 
Board believes that it is reasonably inferable from the 
medical evidence that the veteran's pain is not specifically 
a residual of his service-connected hernia scar but is a 
manifestation of his overall psychiatric impairment.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board 
has fact-finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  It follows that a separate compensable 
rating for a scar resulting from hernia repair is not 
warranted under the holding in Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  


ORDER

An increased evaluation for a ventral hernia, postoperative 
recurrence of an epigastric hernia, is denied.  

A separate compensable rating for a ventral hernia scar, 
postoperative recurrence of epigastric hernia, is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

